UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6294


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DONALD SNYDER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02125-BR)


Submitted:    January 14, 2009              Decided:   February 27, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, David T. Huband,
Special   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald        Snyder    appeals         the     district     court’s     orders:

(1)   finding      that     he    continues         to    satisfy    the     criteria     for

commitment        set     forth    at      18       U.S.C.       § 4246(d)     (2006)     and

continuing Snyder’s commitment to the custody of the Attorney

General; and (2) denying his motion for reconsideration.                                  We

affirm.

            The       record     reveals    that,         upon    Snyder’s     motion,   the

district court conducted a hearing in accordance with 18 U.S.C.

§ 4247(h) (2006).              At the hearing, Dr. Newman testified that

Snyder suffers from bipolar disorder with psychotic features.

During the course of his hospitalization, Snyder has experienced

episodes     of       severe     mental     illness         during     which    he     became

extremely hostile.             Additionally, Snyder has no social or family

support, and his institutional adjustment has been difficult,

including one occasion when he became catatonic and unable to

care for himself.           Furthermore, even with medication, Snyder is

likely to have future episodes of mania and psychosis.                               Finally,

Snyder    has     a     history    of     noncompliance           with   his    medication

regimen.

            Dr.         Newman    concluded          that     Snyder’s       unconditional

release would create a substantial risk of bodily harm to others

or serious damage to the property of others.                               Based on this

testimony and other evidence of record, including a December

                                                2
2007       forensic    update    prepared         by   staff   at   FCI-Butner,   the

district court found that Snyder met the criteria for continued

commitment under § 4246 and later denied Snyder’s motion for

reconsideration of this order. *

               Based on our review of the record, we find that the

district court did not clearly err in its determination that

Snyder continued to suffer “from a mental disease or defect as a

result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of

another.”        See    18     U.S.C.    § 4246(a);        United   States   v.   Cox,

964 F.2d       1431,    1433    (4th     Cir.      1992)    (stating   standard    of

review).       We accordingly affirm.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in   the     materials       before     the   court     and    argument   would   not

significantly aid the decisional process.

                                                                             AFFIRMED




       *
       Snyder contends that the district court’s decision was
based on erroneous or misleading information because certain
documents were not before the court at the time it issued its
original decision.   However, Snyder submitted the documents in
question when he moved for reconsideration. Accordingly, we are
convinced that the ultimate decision to continue Snyder’s
commitment was only made following consideration of a full and
complete record.



                                              3